Name: Commission Regulation (EEC) No 3075/92 of 26 October 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 92 Official Journal of the European Communities No L 310/ 13 COMMISSION REGULATION (EEC) No 3075/92 of 26 October 1992 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1992 quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set in Article 20, first indent of paragraph 4 of Regulation (EEC) No 3687/91 for one species and the third indent for the other two species, the total quantities of these products should therefore be limited to those eligible for compensation and the quanti ­ ties granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (3), the granting of compensation for the products in question should be decided for the period 1 January to 31 March 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 20 (10) thereof, Whereas the compensation referred to in Article 20 of Regulation (EEC) No 3687/91 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 January to 31 March 1992, both the average quarterly market price and the free-at-frontier price referred to in Article 20 of Regulation (EEC) No 3687/91 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3570/91 of 28 November 1991 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1992 fishing year (2) ; Whereas the quantities eligible for compensation, within the meaning of Article 20 (2) of Regulation (EEC) No 3687/91 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of yellowfin weighing more than 10 kg, higher than the quantities resulting from the application to each of the species of the ratio between the total quantities delivered to the community industry by the community producers and the total quantities used by this industry and for yellowfin weighing not more than 10 kg, and skipjack higher than 110% of those sold and delivered during the same Article 1 The compensation referred to in Article 20 of Regulation (EEC) No 3687/91 shall be granted for the period 1 January to 31 March 1992, in respect of the products listed and within the limits set out below : (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 20 (3) of Regulation (EEC) No 3687/91 Yellowfin tuna, whole, weighing more than 10 kg, 119 Yellowfina tuna, whole, weighing not more than 10 kg 96 Skipjack or stripe-bellied tuna, whole 74 (&gt;) OJ No L 354, 23. 12. 1991 , p. 1 . (2) OJ No L 338, 10. 12. 1991 , p. 6. (3) OJ No L 225, 3 . 8 . 1989, p. 33 . No L 310/14 Official Journal of the European Communities 27. 10. 92 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows :  Yellowfin tuna, whole, weighing more than 10 kg : 24 513 tonnes,  Yellowfin tuna, whole, weighing not more than 10 kg : 3 654 tonnes,  Skipjack or stripe-bellied tuna, whole : 10 651 tonnes. 2. These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1992. For the Commission Manuel MARlN Vice-President 27. 10. 92 Official Journal of the European Communities No L 310/15 ANNEX Allocation among the producers' organizations of the quantities of certain species and presentations of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 20 (6) of Regulation (EEC) No 3687/91 1 . Yellowfin tuna weighing more than 10 kg (tonnes) \ Quantities that may be eligible for the allowance Total quantitiesProducers' organization 100%Article 20 (6), first indent 95% Article 20 (6), second indent 90% Article 20 (6), third indent Organizaci6n de productores asociados de grandes congeladores (Opagac) 5 138 . 514 2 400 8 052 Organizaci6n de productores de tÃ ºnidos congelados (Optuc) 6 100   6 100 Organisation de producteurs de thon congelÃ © (Orthongel) 9 061 906 394 10 361 Total quantities 20 299 1 420 2 794 24 513 2. Yellowfin tuna weighing not more than 10 kg (tonnes) \ Quantities that may be eligible for the allowance Total quantitiesProducers' organization 100 %Article 20 (6), first indent 95% Article 20 (6), second indent 90 % Article 20 (6), third indent Organizaci6n de productores asociados de grandes congeladores (Opagac) 1 172 117 963 2 252 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 1 293   1 293 Organisation de producteurs de thon congelÃ © (Orthongel) 109   109 Total quantities 2 574 117 963 3 654 3. Skipjack or stripe-bellied tuna (tonnesj Quantities that may be eligible for the allowance Total quantitiesProducers' organization 100 %Article 20 (6), first indent 95% Article 20 (6), second indent 90 % Article 20 (6), third indent OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 4 284 428 597 5 309 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 3 684 368 513 4 565 Organisation de producteurs de thon congelÃ © (Orthongel) 443   443 Cooperativa de pesca do arquipÃ ©lago da Madeira (Coopescamadeira)   334 334 Total quantities 8 411 796 1 444 10 651